Citation Nr: 0515779	
Decision Date: 06/10/05    Archive Date: 06/21/05	

DOCKET NO.  03-25 929	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an evaluation in excess of 60 percent for 
degenerative disc disease of the lumbar spine.



ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel



INTRODUCTION

The veteran served on active duty from May 1964 to May 1968, 
and from November 1969 to January 1994.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a September 2002 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, 
North Carolina.  

This case was previously before the Board in July 2004, at 
which time it was remanded for additional development.  The 
case is now, once more, before the Board for appellate 
review.  


FINDING OF FACT

The evidence fails to reveal ankylosis of the spine, or more 
than mild neurological abnormality in the left leg.  


CONCLUSION OF LAW

The criteria for an evaluation in excess of 60 percent for 
degenerative disc disease of the lumbar spine have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (effective prior to September 23, 2002); 
38 C.F.R. § 4.71a, Diagnostic Code 5243 (2004).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000), codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002), redefined the VA's duty to assist a veteran in 
the development of his claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2004).  

The notice requirements of the VCAA require the VA to notify 
a veteran of any evidence that is necessary to substantiate 
his claims, as well as the evidence VA will attempt to 
obtain, and which evidence he is responsible for providing.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held, in 
part, that VCAA notice, as required by 38 U.S.C.A. § 5103(a), 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In this case, the veteran was, in 
fact, provided notice in correspondence of April 2002, 
approximately five months prior to the initial AOJ decision 
in September of that same year.  

More specifically, in a letter of April 2002, and in 
subsequent correspondence of July 2003 and August 2004, the 
RO provided notice to the veteran regarding what information 
and evidence is needed to substantiate the increased rating 
claim, as well as what information and evidence must be 
submitted by the veteran, what information and evidence will 
be obtained by VA, and the need for the veteran to advise VA 
of or submit any further evidence that pertains to the claim.  
The veteran was also provided with a Statement of the Case 
and various Supplemental Statements of the Case apprising him 
of pertinent regulations and actions in his case, as well as 
the evidence considered. 

In point of fact, the veteran has been provided every 
opportunity to submit evidence, and to attend a hearing at 
the RO before a Decision Review Officer, or before a Veterans 
Law Judge at the RO, or in Washington, D.C.  He has been 
provided with notice of the appropriate laws and regulations, 
and given notice of what evidence he needed to submit, as 
well as what evidence the VA would secure on his behalf.  In 
addition, the veteran was given ample time to respond.  

Furthermore, the Board notes that the VA has made reasonable 
efforts to obtain relevant records adequately identified by 
the veteran.  In that regard, the Board notes that the 
evidence includes service medical records, as well as post-
service treatment records and examination reports.  Under the 
facts of this case, "the record has been fully developed" 
with respect to the issue currently on appeal, and "it is 
difficult to discern what additional guidance the VA could 
have provided to the veteran regarding what further evidence 
he could submit to substantiate his claim."  Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004).  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996).  
Accordingly, the Board concludes that it should proceed, as 
specific notice as to which party could or should obtain 
which evidence has, in effect, been provided, and no 
additional pertinent evidence appears forthcoming.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Charles v. 
Principi, 16 Vet. App. 370 (2002).  The claimant has had 
sufficient notice of the type of information needed to 
support his claim, and of the evidence necessary to complete 
the application.  Accordingly, the duty to assist and notify 
as contemplated by the applicable provisions, including the 
VCAA, has been satisfied with respect to the issue on appeal, 
and there is no prejudice to the veteran in the Board's 
deciding this claim.  

Factual Background

Private magnetic resonance imaging of the lumbar spine 
conducted in May 2001 yielded findings consistent with 
annular bulges at the level of the 3rd and 4th and 4th and 
5th lumbar discs, with bilateral neuroforaminal stenoses and 
protrusion or small extrusion of the L5-S1 disc on the left.  

On private neurosurgical examination in August 2001, the 
veteran complained of back and left leg pain.  When 
questioned, the veteran stated that he had experienced 
11 years of low back pain, which referred down his left leg.  
Reportedly, while the veteran had undergone no surgery, he 
had experienced a recent exacerbation of his symptoms.  Also 
noted were occasional "flareups" over the years, with the 
current "spell" lasting from the previous spring into the 
summer. 

On further questioning, the veteran stated that he currently 
worked for himself in the heating, plumbing, and electrical 
business.  Physical examination revealed a normal lumbar 
spine, with a slightly positive test of straight leg raising 
on the left, and a slightly soft left calf muscle.  At the 
time of examination, reflexes were decreased throughout.  The 
clinical impression was of back and bilateral leg symptoms, 
probably related to a small ruptured disc at L5-S1 on the 
left.  Steroid injections were recommended. 

In a statement of March 2002, the veteran's private physician 
wrote that the veteran had a history of low back pain with 
radicular symptoms dating to 1990.  Reportedly, the veteran 
had developed increased back pain, with numbness, pain, and 
tingling down his left leg.  Following magnetic resonance 
imaging, the veteran was referred for neurosurgical 
evaluation.  Steroid injections were recommended, which were 
initially helpful.  However, the veteran subsequently 
developed increased back pain in conjunction with constant 
left leg numbness, and found it necessary to stop working.  
Formerly, the veteran had been employed in the heating 
business, but was absolutely unable to perform the types of 
activities (e.g., stooping, lifting, and crawling in enclosed 
spaces) which the job required.  

During an office visit in March 2002, examination showed a 
slight limp in the veteran's gait, as well as decreased 
forward bending of only 30 degrees at the waist, diminished 
deep tendon reflexes in the lower extremities, and positive 
straight leg raising on the left.  

In correspondence received in April 2002, the veteran's wife 
indicated that, since her husband's retirement from the Navy, 
she had watched him go from "occasional back pain and 
inability to work" to an inability to work at any job due to 
being unable to sit or stand for any length of time, an 
inability to ride for long distances, and an inability to 
lift or carry anything of any "real weight."  According to 
the veteran's spouse, there had been times when the veteran's 
back had resulted in complete numbness in his legs.  

In a rating decision of September 2002, the RO increased the 
veteran's previous 10 percent evaluation for service-
connected degenerative disc disease of the lumbar spine to 
20 percent, effective March 28, 2002, the date of receipt of 
his claim for increase. 

On VA orthopedic examination in March 2003, the veteran 
complained of low back pain and stiffness.  According to the 
veteran, the majority of his treatment had been conservative, 
consisting primarily of medication and physical therapy.  
Reportedly, the veteran had undergone no surgery for his 
service-connected low back condition.  When further 
questioned, the veteran stated that he sometimes experienced 
"flareups" with strenuous activity, as well as with stooping, 
bending, and lifting.  On those occasions when the veteran 
would experience a "flareup," he would reportedly go to bed.  
The veteran denied any necessity for crutches, braces, or 
canes.  Reportedly, following the veteran's discharge from 
service, he began working in heating and air-conditioning.  
However, one year prior to the current examination, he had 
begun to experience increased back pain, and found it 
necessary to stop working.  

On physical examination, forward flexion of the veteran's 
dorsolumbar spine was to 70 degrees, with backward extension 
to 10 degrees, and lateral flexion to 15 degrees on the left 
and 10 degrees on the right.  Rotation was to 15 degrees 
bilaterally.  According to the veteran, all of these 
movements resulted in pain.  The veteran denied any fatigue, 
weakness, or lack of endurance, but indicated that, had he 
been experiencing a "flareup," he would not have been able to 
do as well as he did.  Further examination was significant 
for evidence of painful motion, though with no spasm, 
weakness, or tenderness.  At the time of examination, there 
was no evidence of any postural abnormality or fixed 
deformity, or of any atrophy.  Neurological evaluation showed 
evidence of absent deep tendon reflexes bilaterally.  The 
pertinent diagnoses were low back injury and degenerative 
disc disease.  

In a rating decision of April 2003, the veteran's previous 20 
percent evaluation for service-connected degenerative disc 
disease of the lumbar spine was increased to 40 percent, 
effective March 28, 2002, the date of receipt of his claim 
for increase. 

In correspondence of May 2003, the veteran's private 
physician wrote that the veteran's low back symptomatology 
had increased over the course of the past two years, with the 
result that the veteran had been unable to work for over a 
year.  According to the veteran's private physician, the 
veteran experienced pain in his low back and left leg, as 
well as numbness and pain with any bending, lifting, sitting, 
or standing for more than 15 minutes.  On examination, the 
veteran showed decreased flexion and extension at the waist, 
as well as tenderness of his lumbar muscles and a "positive 
left lower extremity" with straight leg raising.  

Private magnetic resonance imaging conducted in August 2003 
was consistent with a small central protrusion at the level 
of the 5th lumbar vertebra and 1st sacral segment of 
questionable significance.  

In correspondence of late August 2003, one of the veteran's 
private physicians noted the veteran's magnetic resonance 
imaging results, and wrote that the veteran was having 
difficulty working secondary to the severity of his 
osteoarthritis/
degenerative joint disease, as well as chronic back pain.  As 
a result of this, the veteran reportedly experienced 
significant chronic pain, in addition to severe recurrent 
attacks without intermittent relief.  Also noted was 
increasing weakness in the left lower extremity, with pain 
typical for sciatica radiating down that leg.  The veteran 
reported that his symptoms had been gradually worsening over 
time.  

In the veteran's Substantive Appeal received in September 
2003, the veteran indicated that his back kept him from 
working at any job 100 percent of the time.  Accordingly, the 
veteran was of the opinion that a 100 percent disability 
rating would be appropriate.  

On VA spinal examination in early January 2004, the veteran 
complained of continuing problems with his back.  Reportedly, 
the veteran's main daily activity consisted of 10 to 15 
minutes of physical therapy in the morning in an attempt to 
deal with his back pain.  When further questioned, the 
veteran stated that he had a back brace, which he wore if he 
were going to engage in any kind of activity.  According to 
the veteran, if he were quiet, either in bed, or sitting in a 
chair, or standing for just a few minutes, he did not 
experience any back pain.  However, were he to stand for more 
than about 30 minutes, or walk more than 15 or 20 minutes on 
a hard surface such as concrete, he would experience such 
pain.  According to the veteran, he did not utilize a cane or 
crutches.  Reportedly, about once a month, he experienced a 
"flareup" resulting in severe pain with radiation down his 
left leg in the sciatic nerve distribution.  When questioned, 
the veteran stated that this pain could last anywhere from a 
few hours to several days.  According to the veteran, 
following consultation with his physician, he had spent time 
in bed, up to as many as three days at a time due to problems 
with his back.  However, he had never been hospitalized for 
his back. 

When questioned regarding his employment, the veteran stated 
that he was formerly self-employed as a heating, air-
conditioning, electrical, and plumbing contractor.  However, 
he had not been able to do this work for the past two years 
due to the necessity to bend, stoop, lift, carry, and be on 
his feet or "crawling around" for long periods of time.  
According to the veteran, he had given up his business 
entirely.  While in the past, the veteran had received 
injections for his back, he had not received such injections 
for the past several years.  Additionally noted was that the 
veteran was not experiencing any "severe symptoms" at the 
present time.  

On physical examination, there was no evidence of 
paravertebral, sacroiliac, or sciatic notch tenderness, 
though, on palpation, the veteran freely admitted that each 
of these areas had been tender to the touch at one time or 
another.  The veteran bent back approximately 10 degrees, 
complaining of stiffness, pulling, and slight discomfort.  He 
stopped at about 10 degrees due to the aforementioned 
stiffness.  The veteran was able to bend laterally 20 
degrees, once again complaining of stiffness, pulling, and 
very slight pain in his lower back.  The veteran bent forward 
with pain to about 50 degrees, and able to bend to 60 
degrees, though with somewhat more pain.  The veteran stopped 
at 60 degrees due to this pain.  Heel and toe walking was 
accomplished with no significant problem.  Motor and sensory 
examination of the lower extremities was grossly normal, and 
muscle strength at the hips, knees, and ankles was normal to 
flexion and extension, both in the passive mode, and active 
against resistance.  At the time of examination, there was no 
evidence of peripheral neuropathy.  The clinical assessment 
was degenerative disc disease/degenerative joint disease of 
the lumbosacral spine, with herniated nucleus pulposus and 
residuals.  

On VA neurological examination in August 2004, the veteran 
stated that he had worked up until three years earlier.  
Since then, he had cut his grass, and tended to 
a local garden.  Of interest was the fact that the veteran 
and his wife drove together to the examination, a trip 
lasting approximately 2 1/2 hours.  Also of interest was that 
the veteran took no daily medication.  Instead, he used 
nonsteroidal anti-inflammatory medication on those occasions 
when he was in "bad pain."  

On physical examination, the veteran undressed with alacrity.  
He could walk on his toes and heels, and the Romberg test was 
normal.  At the time of examination, the veteran could jog 
slowly.  Strength in the quadriceps, anterior tibialis, 
peroneals, hamstrings, gastrocs, and toe muscles was within 
normal limits, as was muscle bulk.  The Barre test was 
normal.  Range of motion measurements of the lumbar spine 
showed 10 degrees posterior (extension) and 30 degrees 
anterior (flexion), with lateral flexion to 15 degrees 
bilaterally.  Reflexes were normal at the biceps, triceps, 
and brachioradialis, and hypoactive at the knee and ankle.  
The Babinski sign was absent.  Trace figures were normal in 
the right foot, but poor in the left foot.  Tests of light 
touch and vibration were normal in all four extremities, 
though the veteran's joint sense was slightly slow in the 
left toes.  

The pertinent diagnosis was of backaches of gradual onset 13 
to 14 years ago, with hypoactive ankle jerks, limitations of 
range of motion, and poor interpretation of trace figures in 
the left foot.  The veteran's gait and muscle bulk were 
normal.  At the time of examination, the veteran indicated 
that brief incapacitating episodes were difficult for him to 
predict, though they often lasted one-half hour, with none 
lasting 24 hours in recent years.  

In a combined Rating Decision/Supplemental Statement of the 
Case issued in November 2004, the veteran's previous 40 
percent evaluation for service-connected degenerative disc 
disease of the lumbar spine was increased to 60 percent, 
effective March 28, 2002.  That same rating decision granted 
a total disability rating based upon individual 
unemployability, once again effective from March 28, 2002.  

Analysis

The veteran in this case seeks an increased evaluation for 
service-connected degenerative disc disease of the lumbar 
spine.  In that regard, disability evaluations are intended 
to compensate for the average impairment of earning capacity 
resulting from a service-connected disability.  They are 
primarily determined by comparing objective clinical findings 
with the criteria set forth in the Rating Schedule.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2004).  

Where there is a question as to which of two evaluations 
apply, the higher evaluation will be assigned where the 
disability picture more nearly approximates the criteria for 
the next higher rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2004).  

While the Board must consider the veteran's medical history 
as required by various provisions of 38 C.F.R. Part 4, 
including § 4.2 [see Schafrath v. Derwinski, 1 Vet. App. 589 
(1991)], the regulations do not give past medical reports 
precedence over current findings.  Where entitlement to 
compensation has already been established, and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  The functional loss may be due to absence of part 
or all of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 
C.F.R. § 4.40 (2003); see also 38 C.F.R. §§ 4.45, 4.59 (2004)

The Board notes that, during the course of this appeal, the 
regulations for evaluating service-connected disabilities of 
the spine were twice revised, effective September 23, 2002, 
and September 26, 2003.  In a precedent opinion of the VA 
Office of the General Counsel, it was held that, when a 
provision of the VA Rating Schedule is amended while a claim 
for an increased rating under that provision is pending, the 
Board must determine whether the intervening change is more 
favorable to the veteran, and, if the amendment is more 
favorable, apply that provision to rate the disability for 
periods from and after the effective date of the regulatory 
change.  In addition, the Board must apply the prior 
regulation to rate the veteran's disability for periods 
preceding the effective date of the regulatory change.  
VAOPGCPREC 3-2000 (April 10, 2000).  

Pursuant to those laws and regulations in effect prior to 
September 23, 2002, a 60 percent evaluation is warranted 
where there is evidence of pronounced intervertebral disc 
syndrome, with persistent symptoms compatible with sciatic 
neuropathy and characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to the site of the diseased disc, with little 
intermittent relief.  Prior to September 23, 2002, that 60 
percent evaluation represented the maximum schedular rating 
available absent demonstrated evidence of a fractured 
vertebra with cord involvement resulting in a need for long 
leg braces or being bedridden, and/or evidence of complete 
bony fixation (ankylosis) of the spine at an unfavorable 
angle, with marked deformity and involvement of major joints.  
38 C.F.R. § 4.71a, Diagnostic Codes 5285, 5286, 5293 
(effective prior to September 23, 2002).  

Under those schedular criteria for the evaluation of service-
connected intervertebral disc syndrome which became effective 
September 23, 2002, a 60 percent evaluation is warranted 
where there is evidence of intervertebral disc syndrome 
(either preoperative or postoperative) productive of 
incapacitating episodes having a total duration of at least 
six weeks during the past 12 months.  For purposes of 
evaluation, an incapacitating episode is described as a 
period of acute signs and symptoms due to intervertebral disc 
syndrome requiring bed rest prescribed by a physician and 
treatment by a physician.  The veteran's intervertebral disc 
syndrome could also be evaluated based on chronic orthopedic 
and neurologic manifestations, in conjunction with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.  38 U.S.C.A. § 4.71a, 
Diagnostic Code 5293 (effective September 23, 2002).  

Effective September 26, 2003, there became effective a 
general rating formula 
for diseases and injuries of the spine, to be applied for 
Diagnostic Codes 5235 to 5243, unless Diagnostic Code 5243 
were to be evaluated under the formula for intervertebral 
disc syndrome based on incapacitating episodes.  That general 
rating formula calls for an evaluation in excess of 60 
percent where there is demonstrated evidence of unfavorable 
ankylosis of the entire spine.  38 C.F.R. § 4.71a, Diagnostic 
Codes 5235 to 5243 (effective September 26, 2003). 

In the present case, based on the evidence of record, the 
schedular criteria for evaluation of service-connected 
intervertebral disc syndrome in effect prior to September 23, 
2002 are most favorable to the veteran, in that the criteria 
for a 60 percent rating under Diagnostic Code 5243 would not 
be met.  However, neither the old nor the new criteria are 
more favorable with regard to whether a rating in excess of 
the 60 percent currently assigned is warranted.  

To warrant an evaluation in excess of 60 percent under either 
criteria, the evidence must show unfavorable ankylosis of the 
spine, or under the old criteria, residuals of a fractured 
spine with cord involvement.  None of the evidence shows 
ankylosis or a fractured spine.  

The Board acknowledges that, based on applicable law and 
regulation, the veteran's service-connected low back 
disability may be rated by separately evaluating and then 
combining the orthopedic and neurologic manifestations 
attributable to that disability.  See 38 C.F.R. § 4.71a, 
General Rating Formula for Diseases and Injuries of the 
Spine, Note (1) (2004).  However, such an approach would not 
yield an evaluation in excess of 60 percent, inasmuch as the 
veteran's orthopedic manifestations, when considered apart 
from his neurologic symptoms, warrant only a 40 percent 
evaluation, the maximum assignable for limitation of motion 
in the absence of unfavorable ankylosis.  The 40 percent 
rating, combined with a separate 10 percent evaluation 
potentially assignable based on mild incomplete paralysis of 
the left sciatic nerve, would result only in a 50 percent 
evaluation, which is less than the 60 percent evaluation now 
in effect.  See 38 C.F.R. §§ 4.25, 4.124(a), Diagnostic Code 
8520 (2004).  In fact, to warrant a combined evaluation for 
orthopedic and neurological symptoms greater than the 60 
percent currently assigned, the veteran would need to be 
assigned a rating of 50 percent or more for a neurological 
disability in his left leg.  See 38 C.F.R. § 4.25, Table 1 
(2004).  Such would require severe incomplete paralysis with 
marked muscle atrophy, which is clearly not shown by the 
evidence of record.  38 C.F.R. § 4.124(a), Diagnostic Code 
8520 (2004).  

The Board observes that, in the veteran's Substantive Appeal 
of September 2003, he indicated that his service-connected 
back disability "(kept him) from working at any job 100 
percent of the time," and that, accordingly, a 100 percent 
disability rating would be appropriate.  Significantly, in 
addition to the veteran's service-connected degenerative disc 
disease of the lumbar spine, evaluated as 60 percent 
disabling from March 28, 2002, the veteran is in receipt of a 
total disability rating based upon individual 
unemployability, also from March 28, 2002.  In any case, 
given the evidence currently before the Board, an evaluation 
in excess of 60 percent for service-connected degenerative 
disc disease of the lumbar spine is not warranted.  

In reaching the conclusions above the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
veteran's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).   


ORDER

An evaluation in excess of 60 percent for degenerative disc 
disease of the lumbar spine is denied.  



	                        
____________________________________________
	KATHY A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


